DETAILED ACTION

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1-17 are allowed.

The closest prior art to claims 1 and 17 is Song Kong Ju et al. (KR20150022382 A) and Gerst et al. (US 6620870 B1).

Song discloses a pressure sensitive adhesive (PSA) composition having excellent kisstack (page 1, lines 11-13). The PSA composition of Song comprises  acrylic emulsion resin particles (page 3, lines 80-86, page 4, lines 139-141) and tackifier (page 6, lines 223-224).   The acrylic emulsion resin particles of Song are obtained by a reaction between a (meth)acrylic acid ester monomer having C1-C14 alkyl group (e.g. methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, and 2-ethylhexyl (meth)acrylate) (page 3, lines 86-99), one or more functional group containing monomer selected from a carboxyl group, hydroxy group, epoxy group, vinyl ester group (e.g. vinyl acetate), cyano group, and a styrene based monomer (page 3, lines 100-105, page 7, lines 262-265), 0.06 parts by weight to 0.19 parts by weight of a molecular weight regulator (modifier) (page 3, lines 80-83, page 4, lines 129-140), and 0.06 parts by weight to 0.29 parts by weight of a crosslinking agent with respect to 100 parts by weight of (meth)acrylate monomer (page 3, lines 83-84, page 4, lines 150-157).   


Gerst discloses a PSA comprising an aqueous polymer dispersion, wherein the polymer is composed of from 50 to 99 wt% of at least one C1-C12 alkyl (meth)acrylate, from 0.05 to 20 wt% of at least one vinylaromatic compound, from 0.05 to 10 wt% of at least one ethylenically unsaturated hydroxy compound, from 0 to 10 wt% of an ethylenically unsaturated acid or an acid anhydride, and from 0 to 30 wt% of other ethylenically unsaturated compounds (abstract).  Gerst further discloses that regulators can be employed for the polymerization, and to reduce molecular mass.  The proportion of the regulators is from 0 to 0.3 wt%, based on the polymer (column 4, line 66 to column 5, line 5). Moreover, Gerst discloses that the PSA contains tackifier in the form of aqueous dispersion, wherein the tackifier can be included in the amount of from 5 to 100 parts by weight, preferably 10 to 50 parts by weight, based on 100 parts by weight of the polymer (column 6, lines 30-35).

As to claims 1 and 17, Gerst does not teach 0.01 to 2 parts by weight of a crosslinking agent.  Furthermore, Gerst does not teach or suggest claimed shear resistance (claims 1 and 17) and the loop tack (claim 17).  Additionally, it is submitted . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on February 18, 2022 in response to the Office action (OA) mailed on November 18, 2021 (“the previous OA”) have been fully considered. 
   
Support for claim 1 amendment can be found in claim 17 and in Table 1 of the specification. 

The objection to claim 17 as set forth in the previous OA is withdrawn in view of applicant’s amendment. 

The 35 USC 112(a) rejection of claim 17 as set forth in the previous OA is withdrawn upon reconsideration. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
March 9, 2022